UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 94-40225
                           Summary Calendar


JOSE CANDELARIO MENDOZA-SOLIS,
                                                               Petitioner,


                                   versus


IMMIGRATION AND NATURALIZATION
SERVICE,
                                                               Respondent.




                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                         (INS No. A29-993-730)
                         (September 2, 1994)


Before POLITZ, Chief Judge, DUHÉ and DeMOSS, Circuit Judges.

POLITZ, Chief Judge:*

     Jose Candelario Mendoza-Solis, a citizen of Mexico, petitions

for review of a final order          of deportation by the Board of

Immigration Appeals.    We deny review.

                                 Background

     In   1989   Mendoza-Solis    became    a   temporary   resident   as   a

    *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
seasonal agricultural worker (SAW). He lost his temporary resident

card, applied for a replacement, and was given a receipt by the INS

for the replacement cost.         Soon thereafter he returned to Mexico

and there sustained an injury.          He attempted entry near Del Rio,

Texas, intending to secure medical attention, but the Border Patrol

agents refused him entry because he lacked proper identification.

As a last resort, on April 2, 1990, Mendoza-Solis crossed the

border    illegally   and     without       inspection,      wading   across    the

Rio Grande River.     He was apprehended around 1:00 a.m. the next

morning by a deputy sheriff who called the Border Patrol because he

suspected that Mendoza-Solis and his three companions in the

vehicle were illegal aliens. In an affidavit executed at the time,

Mendoza-Solis stated that he had entered illegally because he

believed he would again be denied entry if he presented himself for

inspection.

     The    INS   sought    a   declaration          of   deportability.       The

immigration judge, however, determined that Mendoza-Solis could not

be deported until termination of his lawful temporary resident

status.    The BIA reversed, concluding that the Immigration and

Nationality Act provides for automatic termination of SAW temporary

resident status upon entry of a final deportation order.                  On remand

Mendoza-Solis     contended     that    he    had    gained    lawful     permanent

resident status by operation of law on December 3, 1991, resulting

in a waiver of any action to deport him for his previous entry

without inspection; that his deportability should be equitably

estopped    because   he    was    refused          lawful    admission     despite


                                        2
presentation of his INS receipt; and that the evidence of his

illegal     entry    should    have     been     suppressed     because    he    was

apprehended without probable cause in violation of the fourth

amendment.     Rejecting each claim, the immigration judge declared

Mendoza-Solis deportable.        The BIA affirmed.       Mendoza-Solis timely

petitioned for review.

                                      Analysis

     On appeal Mendoza-Solis reurges his equitable estoppel and

fourth amendment claims and additionally asserts that the Act is

facially unconstitutional because it authorizes automatic loss of

residency status without notice.

     First, Mendoza-Solis maintains that the government illegally

refused him entry, ignoring his receipt.               His illegal entry only

occurred,    he     claims,   because    of    the   agents'    misconduct      and,

consequently, the government should be equitably estopped from

deporting him.       To prevail he must show that the denial of entry

was tantamount to "willfulness, wantonness, and recklessness."1 He

failed, however, to present valid identification corroborating that

he was the person named on the receipt.              Under the circumstances,

the agents' refusal of entry was not unreasonable.                        Equitable

estoppel against the government does not lie.

     Mendoza-Solis's          fourth     amendment      issue     is      similarly

unpersuasive.        He claims that the deputy sheriff detained him

without probable cause and that evidence thereof should have been

suppressed.       He misperceives the law.        It is well established that

     1
      Fano v. O'Neill, 806 F.2d 1262, 1265 (5th Cir. 1987).

                                         3
the fourth amendment exclusionary rule is not to be applied in

deportation proceedings.2

     Finally,   Mendoza-Solis     claims    that   the   Act   is   facially

unconstitutional, depriving him of due process and equal protection

by   allowing   SAW   temporary    residency   status     to   be   revoked

automatically and without independent notice upon issuance of a

deportation order3 while the temporary residency of non-SAWs must

be terminated prior to initiation of deportation proceedings.4           The

government correctly points out that the "automatic" revocation of

residency without notice when a SAW is declared deportable does not

deprive him of either notice or an opportunity to contest the

revocation. Because the grounds for loss of status in this context

are identical to the grounds for deportation, the alien contests

the revocation at the deportation hearing, of which he received

notice, by there challenging the grounds for deportation.            Indeed,

the loss of status is not a separate matter or action under the

statute, but merely a consequence of deportation.              Notice of a

deportation hearing is a notice that a SAW may lose his or her

temporary residency.      The absence of separate notice does not

breach due process protections.

     Mendoza-Solis's    implicit    equal   protection    challenge     also

fails. Congress may legitimately draw distinctions between classes


         2
       INS v. Lopez-Mendoza, 468 U.S. 1032 (1984); Smith Steel
Casting Co. v. Brock, 800 F.2d 1329 (5th Cir. 1986).
     3
      8 U.S.C. § 1160(a)(3)(A).
     4
      8 U.S.C. § 1255a.

                                    4
of aliens.5 The distinction between SAW temporary residency, which

requires of the applicant only 90 days of seasonal agricultural

work per year,6 and section 245A temporary residency, which is

afforded only to aliens who have continuously resided in and been

continuously physically present in the United States for many

years,7   is   an   obvious   one.   Congress   did   not   violate   equal

protection requirements by providing a lower thershold for revoking

the more easily obtained SAW temporary residency.

     Petition for review DENIED.




     5
      Fiallo v. Bell, 430 U.S. 787 (1977).
     6
      8 U.S.C. § 1160(a)(1)(B)(ii).
     7
      8 U.S.C. § 1255a(a)(2), (3).

                                     5